DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (CN 112532357).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

In regards to claims 1, 8 and 14 Wu et al. (CN 112532357) teaches, a first node for wireless communication, comprising: a first receiver (see figure 4, and first node U02 in figure 5), receiving first information (see step s20 in figure 5, receiving first information); receiving a first signaling (see figure 5, step s24; receiving first signaling), the first signaling being used for indicating a first symbol set (see step s25 in figure 5; the first wireless signal is transmitted in only the first symbol group in the first symbol set in step S25); and a first transceiver, operating K radio signals respectively in K symbol groups in the first symbol set, K being a positive integer greater than 1 and wherein the first symbol set comprises a positive integer number of multicarrier symbols (see figure 5 and embodiment 5 in the specification; In Embodiment 5, the first signaling is used to indicate a first symbol set; the first signaling is used to indicate scheduling information of the first wireless signal; the first symbol set includes a positive integer Multi-carrier symbols, the first symbol group includes a positive integer number of multi-carrier symbols), any group of the K symbol groups comprises a positive integer number of multicarrier symbol(s) (see figure 5 and embodiment 5 in the specification; any multi-carrier symbol in the first symbol group belongs to the first symbol set, and the first symbol group includes multiple The number of carrier symbols is not greater than the number of multi-carrier symbols included in the first symbol set), any two of the K symbol groups are orthogonal (the multi-carrier symbol is an OFDM (Orthogonal Frequency Division Multiplexing, Orthogonal Frequency Division Multiplexing) symbol), and any multicarrier symbol in the K symbol groups belongs to the first symbol set (see embodiment 5 in the specification; any multi-carrier symbol in the first symbol group belongs to the first symbol set); the first symbol set comprises a first symbol subset and a second symbol subset (see figure 5 steps s20, s21 and s22; all the first, second and third informations include the first symbol and second symbol subsets), the first information is used for indicating a type of each multicarrier symbol in the first symbol set, and the first information is used for determining the first symbol subset and the second symbol subset (see embodiment 5 in the specification; the first information is used for determining the first TDD configuration; when the type of the first signaling comprises a first type, the target TDD configuration is the first TDD configuration; when the type of the first signaling comprises a second type, the target TDD configuration is a second TDD configuration); any group of the K symbol groups belongs to one of the first symbol subset and the second symbol subset (see figures 12 and 13 for examples of the first symbol groups and see figure 14, example of second symbol group); each of the K radio signals carries a first bit block, the first bit block comprising a positive integer number of bit(s) (see the specification; the first wireless signal comprises K sub-signals, the K sub-signals carry the first bit block; K is a positive integer greater than 1; the first bit block comprises a positive integer number of bits), the K radio signals respectively correspond to K first-type parameters, and the K first-type parameters are related to symbol subsets to which the K symbol groups respectively belong (see the specification; the space sending parameter (Spatial Tx parameter) comprises a sending antenna port and the space receiving parameter (Spatial Rx) comprises receiving beam); the operation is transmitting, or, the operation is receiving (see the transmitting and receiving operations of figure 5).
In regards to claims 2, 9 and 15 Wu teaches, wherein the operation is transmitting, the first symbol subset comprises multicarrier symbol(s) in the first symbol set with the type of UL indicated by the first information, and the second symbol subset comprises multicarrier symbol(s) in the first symbol set with the type of Flexible indicated by the first information (see the specification; when the first TDD configuration indicates that the type of the multi-carrier symbol included in the first time-frequency resource group is UL, sending the second bit block in the first time-frequency resource group); or, the operation is receiving, the first symbol subset comprises multicarrier symbol(s) in the first symbol set with the type of DL indicated by the first information, and the second symbol subset comprises multicarrier symbol(s) in the first symbol set with the type of Flexible indicated by the first information.
In regards to claims 3, 10 and 16 Wu teaches, wherein the first signaling is used for determining KO sequentially-arranged parameters, KO being a positive integer greater than 1; any of the K first-type parameters is one of the KO sequentially-arranged parameters; each of K1 symbol group(s) of the K symbol groups belongs to the first symbol subset, K1 radio signal(s) of the K radio signals is(are) respectively transmitted in the K1 symbol group(s), and K1 first-type parameter(s) of the K first-type parameters respectively correspond(s) to the K1 radio signal(s); the KO sequentially-arranged parameters and relative position(s) of the K1 radio signal(s) are used for determining (see the specification; embodiments include the first signaling indication K0, K0 is a positive integer, the K is a positive integer not less than the K0, one sub-embodiment of the embodiment, the K0 is greater than 1, the K0 is equal to 1, the K0 is equal to the K, the K0 is less than the K).
In regards to claims 5, 12 and 18 Wu teaches, wherein the first receiver also receives second information (see figure 5 step s21, receiving second information), receives third information (see figure 5, step s22, receiving third information), and monitors a second signaling (see the specification; the first node is configured to monitor (Monitor) the second signaling) in a first time-frequency-resource-group set; wherein the second information indicates a first identifier, and the second signaling carries the first identifier (see the specification; the second signaling carries the first identifier); the third information is used for indicating the first time-frequency-resource-group set (see embodiment 5; the third information is used to indicate a second set of symbols), and the second signaling is a physical-layer signaling (see embodiment 5; the second signaling is carried by physical layer signaling); whether the second signaling is detected in the first time-frequency-resource-group set is used for determining the K symbol groups (see the specification; when the first node detects (detect) to the second signaling, the given symbol whether belongs to the first symbol group and the second signaling indication of the given symbol type).
(see embodiment 5, when the type of the first signaling comprises the first type, the target TDD configuration is the first TDD configuration,), the second signaling is used for indicating a first slot format (see the specification; the second signaling is used for indicating the first time slot format), and the first slot format and the first information are used together for determining the K symbol groups out of the first symbol set (see embodiment 5; the first time slot format and the target TDD configuration are jointly used for determining the first symbol group from the first symbol set).
In regards to claims 7 and 20 Wu teaches wherein K-K1 symbol group(s) of the K symbol groups belong(s) to the second symbol subset, K1 being a positive integer less than the K; the operation is transmitting, the first slot format is used for indicating that the type of each multicarrier symbol in the K-K1 symbol group(s) is UL, or the first slot format is used for indicating that the type of each multicarrier symbol in the K-K1 symbol group(s) is UL or Flexible (see embodiment 15; when the first TDD configuration indicates that the type of the multi-carrier symbol included in the first time-frequency resource group is UL or Flexible, sending the second bit block in the first time-frequency resource group); or, the operation is receiving, the first slot format is used for indicating that the type of each multicarrier symbol in the K-K1 symbol group(s) is DL, or the first slot format is used for indicating that the type of each multicarrier symbol in the K-K1 symbol group(s) is DL or Flexible (see embodiment 15; when the first TDD configuration indicates that the type of one multi-carrier symbol included in the first time-frequency resource group is DL, discarding sending the second bit block in the first time-frequency resource group).
Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY P PATEL/Primary Examiner, Art Unit 2466